Case: 20-40556     Document: 00516122347         Page: 1     Date Filed: 12/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       December 8, 2021
                                  No. 20-40556                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Patricio Jesus Alvarez-Trevino,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CR-88-3


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Patricio Jesus Alvarez-Trevino pleaded guilty to one count of
   conspiracy to possess with intent to distribute 500 grams or more of a mixture
   containing methamphetamine or 50 grams or more of methamphetamine
   (actual) and one count of conspiracy to commit money laundering. He


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40556       Document: 00516122347           Page: 2   Date Filed: 12/08/2021




                                      No. 20-40556


   appeals the prison sentence and the term of supervised release imposed for
   the money laundering conspiracy.
          In his first argument, Alvarez-Trevino contends that the judgment,
   which reflects that the district court imposed concurrent 189-month
   sentences for the two counts, conflicts with the oral pronouncement of
   sentence, where the district court ordered a 19-month sentence for the
   money laundering count. The Government has provided a corrected copy of
   the sentencing transcript, which reflects that the 19 months was a
   typographical error and that the court actually imposed 189-month prison
   terms for both offenses. Alvarez-Trevino concedes that there is no conflict
   with respect to the prison term.
          In addition, Alvarez-Trevino asserts that the supervised release term
   for the money laundering conspiracy exceeds the statutory maximum. At
   sentencing, the court orally ordered a general five-year term of supervised
   release without specifying counts of conviction. The maximum term for the
   money laundering offense was three years. See 18 U.S.C. §§ 1956(a)(2),
   3559(a)(3), 3583(b)(2). The written judgment reflects a three-year term of
   supervised release for this offense, to run concurrently with a five-year term
   properly imposed for the methamphetamine conspiracy. See 21 U.S.C.
   § 841(b)(1)(A).
          When there is a conflict between a written sentence and an oral
   pronouncement, the oral pronouncement controls. United States v. Rivas-
   Estrada, 906 F.3d 346, 350 (2018).          The difference between the oral
   imposition of supervised release and the judgment is a conflict. United States
   v. Moreci, 283 F.3d 293, 299 (5th Cir. 2002).               However, the oral
   pronouncement of five years exceeds the statutory maximum and constitutes
   a plain error. Id. at 300; see also United States v. Vera, 542 F.3d 457, 459 (5th
   Cir. 2008) (an illegal sentence is a plain error to be reviewed de novo). The




                                           2
Case: 20-40556     Document: 00516122347          Page: 3   Date Filed: 12/08/2021




                                   No. 20-40556


   judgment indicates the district court’s intent to impose a three-year term of
   supervised release for the money laundering conspiracy. Accordingly, we
   modify Alvarez-Trevino’s supervised release to the three-year term. See
   United States v. Rodriguez-Martinez, 329 F.3d 419, 419-20 (5th Cir. 2003);
   Moreci, 283 F.3d at 300.
          For the foregoing reasons, Alvarez-Trevino’s prison sentence is
   AFFIRMED, and his term of supervised release is AFFIRMED AS
   MODIFIED.




                                         3